 

  EXHIBIT 10.8

 

NON-EXCLUSIVE LICENSE AGREEMENT

 

This Non-Exclusive License Agreement (this “Agreement”), effective as of
July 22, 2013 (the “Effective Date”), is entered into by and between KIP CR P1
LP (“Licensor”) and Crossroads Systems, Inc. (“Licensee”). The parties agree as
follows:

 

1.            Definitions

 

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§101 et
seq.

 

“Credit Agreement” means the Credit Agreement, dated July 22, 2013, between
Licensee and Fortress Credit Corporation, and all related ancillary agreements.

 

“Licensed Patents” means (a) the patents and patent applications listed on
Exhibit A; (b) all patents and patent applications, including without
limitation, any divisions, continuations, and continuations-in-part that
directly or indirectly claim priority to or share a common priority claim with
any item listed on Exhibit A, or for which any of the patents and patent
applications in Exhibit A directly or indirectly forms a basis for priority;
(c) extensions, renewals, substitutes, re-examinations and re-issues of any of
the items in clause (a) or (b); (d) foreign counterpart patents and patent
applications of any of the items clause in (a), (b), or (c), wherever and
whenever filed; and (e) inventions, invention disclosures, and discoveries
described in any of the Patents or any item in the foregoing categories (a)
through (d) that (i) are included in any claim in the Patents or any item in the
foregoing categories (a) through (d); (ii) are subject matter capable of being
reduced to a patent claim in a reissue or reexamination proceeding brought on
any of the Patents or any item in the foregoing categories (a) through (d); or
(iii) could have been included as a claim in any of the Patents or any item in
the foregoing categories (a) through (d).

 

“Licensed Product” means any Licensee Product where the making, using, offering
for sale, selling or importing of such Licensee Product would infringe one or
more claims of the Licensed Patents absent the license granted under
Section 2.1.

 

“Licensee Product” means any product or service of Licensee covered by the
Licensed Patents.

 

“Patent Assignment” means the Patent Assignment executed by Licensee, dated
July 22, 2013.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

2.             License

 

2.1           Non-Exclusive Patent License. Subject to the terms and conditions
of this Agreement, starting on the Effective Date and continuing for the
duration of the Term (as defined in Section 3.1), for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Licensor hereby grants to Licensee a fully paid-up, royalty-free, worldwide,
non-transferable, non-exclusive license under the Licensed Patents to make
(including the right to practice methods, processes, and procedures), have made
(subject to Section 2.2), use, sell, offer for sale, and import Licensed
Products. Except as set forth in Section 2.10, the license granted under this
Section 2.1 does not include the right to grant sublicenses and Licensee is
specifically prohibited from granting sublicenses without Licensor’s specific,
prior, written consent, provided however, the parties hereby agree that the
license granted under this Section 2.1 shall extend to customers, distributors,
resellers and other persons involved in the distribution, manufacture, sale,
offer for sale, import or use of Licensed Products, but only to the extent such
manufacture, use, sale offer for sale and/or import activities are limited to
Licensed Products.

 

2.2           Have Made Rights. Licensee understands and acknowledges that the
“have made” rights granted in Section 2.1 extend only to (a) any Licensed
Products that were made by a third party manufacturer on behalf of Licensee
prior to the Effective Date and (b) any Licensed Products made by a third party
manufacturer on behalf of Licensee or an OEM of Licensee after the Effective
Date: (i) for which the Licensed Products will be branded by Licensee; (ii)
where the designs, specifications, and working drawings for the manufacture of
the Licensed Products to be made by that third party manufacturer are furnished
to the third party manufacturer primarily by Licensee; or (iii) which are
evolutionary follow-on products of the Licensed Products made by a third party
manufacturer on behalf of Licensee prior to the Effective Date.

 

 

 

 

2.3           Reserved Rights; Limitations. Nothing contained in this Agreement
will be construed as conferring any rights by implication, estoppel, or
otherwise, under any intellectual property rights other than the rights
expressly granted in this Agreement with respect to the Licensed Patents. All
rights not expressly granted in this Agreement are reserved by Licensor.
Licensee agrees that, as an essential basis of the bargain set forth in this
Agreement, the license in Section 2.1 applies solely to the Licensed Patents and
does not apply to any other patents, patent applications or other patent rights
of Licensor or any affiliate of Licensor (“Additional Patent Rights”), whether
held now or later acquired, regardless of whether, and even if, one or more of
the claims of such Additional Patent Rights may be infringed by the practice of
one or more of the claims of the Licensed Patents.

 

2.4           Patent Marking. Licensee will mark products made under the license
granted in Section 2.1 with the patent numbers of any applicable patents
included in the Licensed Patents within a reasonable time from issuance of any
patents for any pending applications in the Licensed Patents in a manner that
complies with the marking requirements set forth in 35 U.S.C. § 287(a), as
amended from time to time, and any other similar laws in other jurisdictions.

 

2.5           No Patent Laundering. Without limiting any other restriction on
the rights and license granted under this Agreement or implying any right not
expressly granted under this Agreement, the license granted under this Agreement
covers solely Licensed Products and does not cover manufacturing activities that
Licensee may undertake for any third parties for the purpose of providing any
such third party coverage under the license granted in this Agreement.

 

2.6           Rights Granted Personal to Licensee; Agreement to Provide Personal
Services.

 

(a)            Licensee expressly understands and agrees that all of the rights
granted to Licensee under this Agreement have been granted specifically to
Licensee and have been granted to Licensee directly solely because of the
Licensee’s specific expertise, skill, know-how and numerous other
characteristics. Licensee expressly understands and agrees that, except as set
forth in Sections 2.1 and 2.10 of this Agreement, Licensor (i) maintains the
sole, exclusive and absolute discretion to grant licenses or not to grant
licenses (ii) that, among other things, because the rights granted under this
Agreement are personal to Licensee and this Agreement calls for personal
services to be provided by Licensee, Licensee is specifically prohibited from
assigning this Agreement (or any of the rights granted hereunder) to any other
person, without the specific, prior, written consent of Licensor, and (iii)
that, among other things, because this Agreement grants only a non-exclusive
license, Licensor may grant other non-exclusive licenses to other persons, which
Licensor chooses.

 

(b)           Licensee further expressly understands and agrees that the rights
granted under this Agreement are personal to Licensee, that this Agreement
requires Licensee to provide personal services and that in the event Licensee
becomes subject to a proceeding under the Bankruptcy Code or another insolvency
proceeding, (i) neither Licensee, nor any trustee or other person authorized to
act for or on behalf of Licensee, shall be entitled to assume or assign this
Agreement, pursuant to Section 365 of the Bankruptcy Code or otherwise, without
the specific, prior, written consent of Licensor; (ii) until assumption of this
Agreement (A) this Agreement shall not be deemed to be property of the estate
for any purpose; (B) neither Licensee nor any trustee or other person authorized
to act for or on behalf of Licensee, may continue to use the Licensed Patents,
the Licensed Products or the Licensee Products; and (C) neither Licensee nor any
trustee or other person authorized to act for or on behalf of Licensee may
attempt to have this Agreement “ride through” any proceeding under the
Bankruptcy Code or another insolvency proceeding; and (iii) Licensee or any
trustee or other person authorized to act for or on behalf of Licensee, shall be
required to make a determination (and obtain court approval thereof) as to
whether to assume or reject this Agreement, no later than 90 days after the
commencement of such proceeding (which deadline shall not be extended without
the specific, prior, written consent of Licensor and if court approval of any
assumption is not obtained prior to the expiration of such period, this
Agreement shall be automatically and without the requirement of the taking of
any action or notice, be irrevocably deemed to be rejected. Nothing in this
Section, this Agreement or otherwise shall be deemed to constitute Licensor’s
consent to such assumption.

 

2.7           Assignment. Licensee expressly understands and agrees that, except
as set forth in Section 2.10, this license is not assignable, except with the
specific, prior, written consent of Licensor and that Licensor has the sole,
exclusive and absolute right to grant or withhold such consent.

 

-2-

 

 

2.8           Consent to Assignment or Sublicenses May Not Be Implied. Except as
set forth in Sections 2.1 and 2.10, the required consent of Licensor to any
assignment or sublicense may not be implied through any action, inaction, prior
action or otherwise, including without limitation any prior grant of consent,
but rather must be expressly provided by Licensor.

 

2.9           Minimum Requirements Before Licensor May Consider Granting Consent
to Assignment. Licensor shall not be required to consider whether or not to
grant its consent to assignment, but rather Licensor may choose in its sole,
exclusive and absolute discretion, not to consider whether or not to grant its
consent to assignment. Licensee may not request (and Licensor will not be
required to consider or grant) consent to any assignment at any time that (a) an
Event of Default (as defined in the Credit Agreement) exists; (b) an event
listed in Section 3.2 of this Agreement exists; or (c) circumstances exist that
may with the passage of time constitute an Event of Default (as defined in the
Credit Agreement) or an event listed in Section 3.2 of this Agreement. Before
Licensee may request that Licensor consider granting the required consent to any
assignment, Licensee shall first identify to Licensor in writing (a) the
effective date of the proposed assignment; (b) the proposed assignee; and (c)
all documents and information necessary to determine that the proposed assignee
is capable of and shall satisfy each and every obligation of this Agreement. In
addition, Licensee shall further demonstrate adequate assurance of the full and
complete future performance of this Agreement, to the satisfaction of Licensor
(which Licensor shall be entitled to determine in its sole, exclusive and
absolute discretion). Licensee expressly understands and agrees, however, that
the above requirements are just a small part of the overall matters that
Licensor may take into consideration in reviewing any request for consent to an
assignment and that even if Licensee meets all such requirements to the
satisfaction of Licensor (which Licensor shall be entitled to determine in its
sole, exclusive and absolute discretion), Licensor maintains the sole, exclusive
and absolute right to grant or withhold such consent.

 

2.10         Limited Right to Sublicense. Unless (a) an Event of Default (as
defined in the Credit Agreement) exists; (b) an event listed in Section 3.2 of
this Agreement exists; or (c) circumstances exist that may with the passage of
time constitute an Event of Default (as defined in the Credit Agreement) or an
event listed in Section 3.2 of this Agreement, subject to Section 8.1(f) of the
Credit Agreement, Licensee may sublicense the license granted under Section 2.1
of this Agreement with respect to the products of the StrongBox business line of
Licensee (the “Business Line”), to the purchaser of all or substantially all of
the operating assets (other than cash) of the Business Line (the “Permitted
Sublicensee”) with or without Licensee’s consent. At least ten (10) days before
any such transfer of the Business Line, Licensee will provide to Licensor
information regarding the proposed sublicense to the Permitted Sublicensee,
including, without limitation:  (i) the proposed effective date of the
transaction, (ii) a description of the underlying transaction, and (iii)
detailed information regarding the products, processes and services of each of
the Business Line and the Permitted Sublicensee.  Any attempted assignment or
sublicense (by operation of law or otherwise) by Licensee that does not conform
with this Section 2.10 will be void. Any sublicense will be subject to the
Permitted Sublicensee agreeing in writing to all applicable terms, conditions
and restrictions in this Agreement, including without limitation, Sections 2.2
through 2.9, 3.2, 4, 5, and 6).

 

Following the sublicense to a Permitted Sublicensee, (x) the Licensed Products
will be limited to the products of the Business Line that had been commercially
released by Licensee before the sale of the Business Line and the natural
evolutions thereto, and (y) the Licensed Products will not include any products,
processes or services of the Permitted Sublicensee, any affiliate of Permitted
Sublicensee, or any other person.  In addition, the Permitted Sublicensee may
not assign or otherwise transfer any license rights (by operation of law or
otherwise) and any such attempted assignment or transfer will be void. 

 

2.11         Payment Upon Sublicense. If Licensor sublicenses its rights under
this Agreement to the Permitted Sublicensee without Licensee’s consent, as
permitted under Section 2.10, Licensor will pay to Licensee the proceeds from
the sale of the Business Line as set forth in Section 2.1(e) of the Credit
Agreement. If Licensor obtains Licensee’s consent, Licensor will not be required
to pay the foregoing amount to Licensee.

 

3.            Term; Termination

 

3.1          Term. Unless otherwise terminated under Section 3.2, the term of
this Agreement will begin on the Effective Date and will continue until all
claims of the Licensed Patents expire or are held invalid or unenforceable by a
court of competent jurisdiction from which no appeal can be taken (the “Term”).
The Term and this Agreement will automatically terminate if the Licensed Patents
are assigned to Licensee after the repayment of amounts due under the Credit
Agreement.

 

-3-

 

 

3.2         Termination. This Agreement will immediately terminate without
further action of either party if any one of the following conditions in clauses
(a) through (f) below occurs:

 

(a)          Licensee files a voluntary petition under the Bankruptcy Code or
commences any other insolvency proceeding requesting or effectuating the
winding-up, dissolution, or liquidation of the company;

 

(b)          Licensee is adjudicated bankrupt or insolvent or ordered by a court
to wind-up, liquidate or dissolve the company;

 

(c)          the appointment of a receiver, supervisor or liquidator for all or
substantially all of Licensee’s property;

 

(d)          Licensee makes any assignment for the benefit of Licensee’s
creditors;

 

(e)          the commencement of any involuntary petition under the Bankruptcy
Code against Licensee, or the institution of any other involuntary insolvency
proceedings or proceedings for the liquidation, dissolution, or winding up of
the business of Licensee or for the termination of any of its corporate charter;
or

 

(f)          any transfer or attempted transfer of this Agreement (by change of
control, operation of law or otherwise) that is not expressly permitted by this
Agreement.

 

3.3         Effect of Termination; Survival.

 

(a)          If this Agreement is terminated under Section 3.2, all licenses
granted under this Agreement will terminate as of the date of such termination.

 

(b)          Sections 1, 2.3, 3.3, 5, and 6 will survive any termination of this
Agreement or expiration of the Term.

 

4.           Litigation

 

4.1         Licensor. Licensor makes no representation or warranty as to the
validity, enforceability, or scope of any Licensed Patents. Licensor has no
obligation under this Agreement to institute any action or suit against any
third parties for infringement of any Licensed Patents, or to be party to or
defend any action or suit brought by any third party that challenges or concerns
the validity, enforceability, or scope of any of the Licensed Patents. Licensor
has no obligation under this Agreement to file or prosecute any patent
application included in the Licensed Patents, secure any Licensed Patents, or
maintain any Licensed Patents.

 

4.2         Patent Litigation. Licensee has no right under this Agreement to (a)
institute any action or suit for infringement of any of the Licensed Patents or
(b) be party to or defend any action or suit brought by any third party
challenging the validity, enforceability, or scope of any of the Licensed
Patents.

 

5.           GOVERNING LAW, SUBMISSION TO JURISDICTION, JURY TRIAL WAIVER, AND
JUDICIAL REFERENCE

 

5.1         Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to its rules of conflict of law, except Section 5-1401 of the New
York General Obligations Law; provided, however, that the prosecution,
perfection, issuance, maintenance, validity and enforceability of any Licensed
Patents arising under the laws of any other jurisdiction, and the interpretation
and enforceability of any rights granted under such Licensed Patents, will be
governed by the laws of that jurisdiction without reference to choice of law
principles to the contrary. Licensee hereby irrevocably submits to the
nonexclusive jurisdiction of any New York State or Federal court sitting in the
County of New York over any suit, action or proceeding arising out of or
relating to this Agreement, and Licensee hereby agrees and consents that, in
addition to any methods of service of process provided for under applicable law,
all service of process in any such suit, action or proceeding in any New York
State or Federal court sitting in the County of New York may be made by
certified or registered mail, return receipt requested, or overnight mail with a
reputable national carrier, directed to Licensee at the address indicated above,
and service so made shall be complete five (5) days after the same shall have
been so mailed (one day in the case of an overnight mail service).

 

-4-

 

 

5.2          Jury Trial Waiver. EACH OF LICENSEE AND LICENSOR HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LICENSEE AND LICENSOR, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LICENSEE AND LICENSOR ARE EACH
HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.

 

6.            General Provisions

 

6.1           No Representations. LICENSOR MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD TO THE LICENSED PATENTS. THE
LICENSED PATENTS ARE PROVIDED “AS IS.” LICENSOR DISCLAIMS ALL WARRANTIES,
EXPRESS, IMPLIED OR STATUTORY. WITHOUT LIMITATION, NOTHING IN THIS AGREEMENT
WILL BE CONSTRUED AS AN ASSURANCE, WARRANTY OR REPRESENTATION (A) AS TO THE
VALIDITY, ENFORCEABILITY, OR SCOPE OF ANY LICENSED PATENT; (B) THAT PRACTICE OF
THE LICENSED PATENTS OR ANYTHING MADE, USED, SOLD, OR OTHERWISE DISTRIBUTED OR
DISPOSED OF UNDER ANY LICENSE GRANTED HEREIN IS OR WILL BE FREE FROM
INFRINGEMENT OF ANY OTHER PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES; OR (C) THAT THE LICENSED PATENTS WILL NOT BE FOUND INVALID,
UNPATENTABLE, OR UNENFORCEABLE FOR ANY REASON IN ANY ADMINISTRATIVE,
ARBITRATION, JUDICIAL, OR OTHER PROCEEDING.

 

6.2           Successors and Assigns. This Agreement binds and is for the
benefit of the successors and permitted assigns of each party. Except as
permitted under Sections 2.1 and 2.10, Licensee may not assign this Agreement or
any rights or obligations under it (including without limitation by change of
control, operation of law or otherwise) without Licensor’s specific, prior
written consent (which may be granted or withheld in Licensor’s sole, absolute,
and exclusive discretion). Licensor has the right, without the consent of or
notice to Licensee, to sell, transfer, assign, negotiate, or grant participation
in all or any part of, or any interest in, Licensor’s obligations, rights, and
benefits under this Agreement.

 

6.3           Indemnification. As between Licensor and Licensee, Licensee will
be solely responsible for any and all claims, liabilities, damages, costs and
expenses arising out of or in connection with the design, development, use,
manufacture, sale, distribution, importation, advertising and other disposition
of the Licensed Products. Licensee agrees to indemnify, defend and hold Licensor
and its directors, officers, employees, agents, and attorneys, or any other
Person affiliated with or representing Licensor (each, an “Indemnified Person”)
harmless against:  (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the manufacture, use, sale, offer for sale or importation of the Licensed
Products; and (b) all losses or expenses in any way suffered, incurred, or paid
by such Indemnified Person as a result of, following from, consequential to, or
arising from transactions involving the Licensed Products (including reasonable
attorneys’ fees and expenses).

 

6.4           Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

6.5           Correction of Documents. Licensor may correct patent errors and
fill in any blanks in the Loan Documents and Transaction Documents consistent
with the agreement of the parties.

 

6.6           Amendments in Writing; Waiver; Integration. No purported amendment
or modification of this Agreement, or waiver, discharge or termination of any
obligation under this Agreement, shall be enforceable or admissible unless, and
only to the extent, expressly set forth in a writing signed by the party against
which enforcement or admission is sought. Without limiting the generality of the
foregoing, no oral promise or statement, or any action, inaction, delay, failure
to require performance or course of conduct shall operate as, or evidence, an
amendment, supplement or waiver or have any other effect on this Agreement. Any
waiver granted shall be limited to the specific circumstance expressly described
in it and shall not apply to any subsequent or other circumstance, whether
similar or dissimilar, or give rise to, or evidence, any obligation or
commitment to grant any further waiver.

  

-5-

 

  

This Agreement represents the entire agreement about this subject matter and
supersedes prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement merge into this Agreement.

 

6.7           Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all of which, taken together,
constitute one agreement.

 

6.8           Confidentiality. The existence of this Agreement, and the
identities of the parties and the Licensed Patents, are not confidential;
however, the specific terms and conditions of this Agreement are confidential
and will only be disclosed by either party to a third party (a) with the prior
written consent of the other party; (b) as required by law, legal process or by
any governmental authority, regulatory authority, securities exchange or NASDAQ
requirement; (c) in confidence to such other party’s shareholders, legal counsel
and professional advisors; (d) in connection with a proposed or actual
acquisition of either party; provided, that any such disclosure is made pursuant
to a non-disclosure agreement in a form and substance reasonably acceptable to
the other party; or (e) in patent infringement litigation involving any Licensed
Patents.

 

6.9           Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Licensee and Licensor arising out of or relating to this Agreement, each
party shall be responsible for its own costs and expenses, including, but not
limited to, attorneys’ fees.

 

6.10         Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in this Agreement shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

 

6.11         Captions. The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.

 

6.12         Construction of Agreement. The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement. In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.

 

6.13         Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

 

6.14         Third Parties. Nothing in this Agreement, whether express or
implied, is intended to (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any Persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any Person not an express party to this Agreement, or
(c) give any Person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

  

[Signature page follows.] 

 

-6-

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
Effective Date.

 

Licensor:   Licensee: KIP CR P1 LP   Crossroads Systems, Inc. By:  KIP CR P1 GP
LLC, its General Partner                 Signature   Signature       /s/
Constantine M. Dakolias   /s/ Richard K. Coleman, Jr. Name/Title of person
signing (please print)   Name/Title of person signing (please print) Constantine
M. Dakolias   Richard K. Coleman, Jr. President   Interim President and CEO
Address:   Address:           11000 North Mo-Pac Expressway     Austin,
TX  78759      

 

[Signature Page to Crossroads License Agreement]

  

 

 

 

Exhibit A

Licensed Patents



 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 6,041,381   US  
02-05-1998  

FIBRE CHANNEL TO SCSI ADDRESSING METHOD AND SYSTEM

Geoffrey B. Hoese

6,138,161   US   02-18-1999  

METHOD AND SYSTEM FOR MAINTAINING RESERVE COMMAND RELATIONSHIPS IN A FIBRE
CHANNEL NETWORK

Robert A. Reynolds

6,148,421   US   05-29-1998  

ERROR DETECTION AND RECOVERY FOR SEQUENTIAL ACCESS DEVICES IN A FIBRE CHANNEL
PROTOCOL

Geoffrey B. Hoese

6,151,331   US   09-23-1998  

SYSTEM AND METHOD FOR PROVIDING A PROXY FARP FOR LEGACY STORAGE DEVICES

Stephen K. Wilson

6,199,112   US   09-23-1998  

SYSTEM AND METHOD FOR RESOLVING FIBRE CHANNEL DEVICE ADDRESSES ON A NETWORK
USING THE DEVICE'S FULLY QUALIFIED DOMAIN NAME

Stephen K. Wilson

6,205,141   US   06-30-1999  

METHOD AND SYSTEM FOR UN-TAGGED COMMAND QUEUING

Keith M. Arroyo

6,314,488   US   05-12-1998  

SYSTEM FOR SEGMENTING A FIBRE CHANNEL ARBITRATED LOOP TO A PLURALITY OF LOGICAL
SUB-LOOPS USING SEGEMENTATION ROUTER AS A MASTER TO CAUSE THE SEGMENTATION OF
PHYSICAL ADDRESSES

Brian R. Smith

6,341,315   US   02-26-1999  

STREAMING METHOD AND SYSTEM FOR FIBRE CHANNEL NETWORK DEVICES

Keith M. Arroyo

6,392,570   US   09-14-2000  

METHOD AND SYSTEM FOR DECODING 8-BIT/10-BIT DATA USING LIMITED WIDTH DECODERS

Thomas W. Bucht

6,643,693   US   09-15-1998  

METHOD AND SYSTEM FOR MANAGING I/O TRANSMISSIONS IN A FIBRE CHANNEL NETWORK
AFTER A BREAK IN COMMUNICATION

Robert A. Reynolds

6,650,656   US   02-28-2002  

METHOD AND SYSTEM FOR RECONCILING EXTENDED COPY COMMAND TARGET DESCRIPTOR
LENGTHS

John F. Tyndall

6,654,824   US   10-03-2001  

HIGH-SPEED DYNAMIC MULTI-LANE DESKEWER

Diego Fernando Vila

6,668,290   US   10-24-2000  

SYSTEM AND METHOD FOR CONTROLLING READOUT OF FRAME DATA FROM BUFFER

Michael A. Nelson

6,704,809   US   02-28-2002  

METHOD AND SYSTEM FOR OVERLAPPING DATA FLOW WITHIN A SCSI EXTENDED COPY COMMAND

John F. Tyndall

6,704,836   US   11-13-2002  

METHOD FOR DYNAMIC CONTROL OF CONCURRENT EXTENDED COPY TASKS

Robert M. Griswold, Jr.

 

[Exhibit A to Crossroads License Agreement]

 

 

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 6,718,402   US  
11-29-2000  

METHOD AND SYSTEM FOR PERSISTENT UNIT ATTENTION IN A FIBRE CHANNEL STORAGE
ROUTER

Keith Arroyo

6,757,348   US   10-04-2001  

HIGH-SPEED COORDINATED MULTI-CHANNEL ELASTIC BUFFER

Diego Fernando Vila

6,804,753   US   10-04-2002  

PARTITIONED LIBRARY

William H. Moody II

6,848,007   US   11-10-2000  

A SYSTEM FOR MAPPING ADDRESSES OF SCSI DEVICES BETWEEN PLURALITY OF SANS THAT
CAN DYNAMICALLY MAP SCSI DEVICE ADDRESSES ACROSS A SAN EXTENDER

Robert Allen Reynolds

6,894,979   US   04-24-2001  

NETWORK ANALYZER/SNIFFER WITH MULTIPLE PROTOCOL CAPABILITIES

David G. Lee

6,922,391   US   11-07-2000  

METHOD AND SYSTEM FOR DECREASING ROUTING LATENCY FOR SWITCHING PLATFORMS WITH
VARIABLE CONFIGURATION

Steve King

6,965,934   US   11-10-2000  

ENCAPSULATION PROTOCOL FOR LINKING STORAGE AREA NETWORKS OVER A PACKET-BASED
NETWORK

Robert A. Reynolds

6,970,942   US   11-07-2000  

METHOD OF ROUTING HTTP AND FTP SERVICES ACROSS HETEROGENEOUS NETWORKS

Steve King

6,977,897   US   10-24-2000  

SYSTEM AND METHOD FOR JITTER COMPENSATION IN DATA TRANSFERS

Michael A. Nelson

7,024,591   US   07-12-2002  

MECHANISM FOR ENABLING ENHANCED FIBRE CHANNEL ERROR RECOVERY ACROSS REDUNDANT
PATHS USING SCSI LEVEL COMMANDS

William H. Moody II

7,127,572   US   02-19-2004  

CONSOLIDATION OF UNIT ATTENTIONS

John F. Tyndall

7,185,028   US   03-11-2003  

DATA FILES SYSTEMS WITH HIERARCHICAL RANKING FOR DIFFERENT ACTIVITY GROUPS

Ulrich Lechner

7,251,708   US   08-07-2003  

SYSTEM AND METHOD FOR MAINTAINING AND REPORTING A LOG OF MULTI-THREADED BACKUPS

Steven A. Justiss

7,254,329   US   03-05-2004  

METHOD AND SYSTEM FOR MULTI-INITIATOR SUPPORT TO STREAMING DEVICES IN A FIBRE
CHANNEL NETWORK

Robert A. Reynolds

7,310,696   US   01-27-2005  

METHOD AND SYSTEM FOR COORDINATING INTEROPERABILITY BETWEEN DEVICES OF VARYING
CAPABILITIES IN A NETWORK

John B. Haechten

7,327,223   US   01-26-2005  

METHOD AND SYSTEM FOR DISTRIBUTING MANAGEMENT INFORMATION OVER POWER NETWORKS

Bryan Schlinger

 

[Exhibit A to Crossroads License Agreement]

 

 

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 7,333,489   US  
10-24-2000  

SYSTEM AND METHOD FOR STORING FRAME HEADER DATA

Michael A. Nelson

7,350,114   US   09-01-2005  

MECHANISM FOR ENABLING ENHANCED FIBRE CHANNEL ERROR RECOVERY ACROSS REDUNDANT
PATHS USING SCSI LEVEL COMMANDS

William H. Moody II

7,370,173   US   01-28-2005  

METHOD AND SYSTEM FOR PRESENTING CONTIGUOUS ELEMENT ADDRESSES FOR A PARTITIONED
MEDIA LIBRARY

Steven A. Justiss

7,415,564   US   08-15-2007  

METHOD AND SYSTEM FOR COORDINATING INTEROPERABILITY BETWEEN DEVICES OF VARYING
FUNCTIONALITY IN A NETWORK

John B. Haechten

7,424,075   US   07-31-2003  

PSEUDORANDOM DATA PATTERN VERIFIER WITH AUTOMATIC SYNCHRONIZATION

Diego F. Vila

7,428,613   US   06-29-2004  

SYSTEM AND METHOD FOR CENTRALIZED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

7,447,852   US   12-22-2004  

SYSTEM AND METHOD FOR MESSAGE AND ERROR REPORTING FOR MULTIPLE CONCURRENT
EXTENDED COPY COMMANDS TO A SINGLE DESTINATION DEVICE

Steven A. Justiss

7,448,049   US   08-22-2003  

SYSTEM AND METHOD OF SUPPORTING KERNEL FUNCTIONALITY

Lisheng Xing

7,451,291   US   01-28-2005  

SYSTEM AND METHOD FOR MODE SELECT HANDLING FOR A PARTITIONED MEDIA LIBRARY

Steven A. Justiss

7,453,348   US   06-18-2007  

METHOD AND SYSTEM FOR DISTRIBUTING MANAGEMENT INFORMATION OVER POWER NETWORKS

Bryan Schlinger

7,454,565   US   06-29-2004  

SYSTEM AND METHOD FOR DISTRIBUTED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

7,500,047   US   12-03-2004  

SYSTEM AND METHOD FOR PROCESSING COMMANDS

John F. Tyndall

7,505,980   US   11-07-2003  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MULTIPLE PHYSICAL MEDIA LIBRARIES

John F. Tyndall

7,508,756   US   03-28-2005  

METHOD AND SYSTEM FOR DECREASING ROUTING LATENCY FOR SWITCHING PLATFORMS WITH
VARIABLE CONFIGURATION

Steve King

7,509,330   US   09-03-2004  

APPLICATION-LAYER MONITORING OF COMMUNICATION BETWEEN ONE OR MORE DATABASE
CLIENTS AND ONE OR MORE DATABASE SERVERS

David B. Ewing

 

[Exhibit A to Crossroads License Agreement]

 

 

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 7,529,753   US  
09-03-2004  

PROVIDING APPLICATION-LAYER FUNCTIONALITY BETWEEN ONE OR MORE DATABASE CLIENTS
AND ONE OR MORE DATABASE SERVERS

David B. Ewing

7,552,294   US   12-22-2004  

SYSTEM AND METHOD FOR PROCESSING MULTIPLE CONCURRENT EXTENDED COPY COMMANDS TO A
SINGLE DESTINATION DEVICE

Steven A. Justiss

7,584,190   US   02-16-2007  

DATA FILES SYSTEMS WITH HIERARCHICAL RANKING FOR DIFFERENT ACTIVITY GROUPS

Ulrich Lechner

7,584,318   US   11-02-2007  

APPARATUS FOR COORDINATING INTEROPERABILITY BETWEEN DEVICES OF VARYING
CAPABILITIES IN A NETWORK

John B. Haechten

7,603,449   US   06-10-2002  

SYSTEM AND METHOD FOR INQUIRY CACHING

Stephen G. Dale

7,711,805   US   12-22-2004  

SYSTEM AND METHOD FOR COMMAND TRACKING

Stephen G. Dale

7,711,871   US   08-30-2004  

INTERFACE DEVICE AND METHOD FOR COMMAND PROCESSING

John B. Haechten

7,711,913   US   04-20-2007  

SYSTEM AND METHOD FOR BACKING UP EXTENDED COPY COMMANDS

William H. Moody II

7,716,406   US   03-01-2006  

METHOD AND SYSTEM FOR PERSISTENT RESERVATION HANDLING IN A MULTI-INITIATOR
ENVIRONMENT

John F. Tyndall

7,752,384   US   11-07-2003  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MEDIA LIBRARIES

William H. Moody II

7,752,416   US   09-25-2008  

SYSTEM AND METHOD FOR DISTRIBUTED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

7,788,413   US   04-29-2005  

METHOD AND SYSTEM FOR HANDLING COMMANDS REQUESTING MOVEMENT OF A DATA STORAGE
MEDIUM BETWEEN PHYSICAL MEDIA LIBRARIES

Steven A. Justiss

7,827,261   US   12-22-2004  

SYSTEM AND METHOD FOR DEVICE MANAGEMENT

Robert M. Griswold, Jr.

7,831,621   US   09-27-2007  

SYSTEM AND METHOD FOR SUMMARIZING AND REPORTING IMPACT OF DATABASE STATEMENTS

Kevin Banks

7,895,160   US   01-26-2009  

APPLICATION-LAYER MONITORING OF COMMUNICATION BETWEEN ONE OR MORE DATABASE
CLIENTS AND ONE OR MORE DATABASE SERVERS

David B. Ewing

7,899,945   US   04-30-2010  

INTERFACE DEVICE AND METHOD FOR COMMAND PROCESSING

John B. Haechten

7,904,539   US   03-13-2009  

SYSTEM AND METHOD FOR SERVICING INQUIRY COMMANDS ABOUT TARGET DEVICES IN STORAGE
AREA NETWORK

Stephen G. Dale

 

[Exhibit A to Crossroads License Agreement]

 

 

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 7,908,252   US  
03-19-2008  

SYSTEM AND METHOD FOR VERIFYING PATHS TO A DATABASE

Matthew Eugene Landt

7,908,366   US   02-01-2008  

MEDIA LIBRARY MONITORING SYSTEM AND METHOD

Robert C. Sims

7,912,053   US   03-23-2009  

METHOD AND SYSTEM FOR DECREASING ROUTING LATENCY FOR SWITCHING PLATFORMS WITH
VARIABLE CONFIGURATION

Steve King

7,941,597   US   06-07-2010  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MEDIA LIBRARIES

William H. Moody II

7,962,513   US   10-30-2006  

SYSTEM AND METHOD FOR DEFINING AND IMPLEMENTING POLICIES IN A DATABASE SYSTEM

David Boles

7,971,006   US   01-28-2005  

SYSTEM AND METHOD FOR HANDLING STATUS COMMANDS DIRECTED TO PARTITIONED MEDIA
LIBRARY

Steven A. Justiss

7,971,019   US   02-23-2009  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MULTIPLE PHYSICAL MEDIA LIBRARIES

John F. Tyndall

7,974,215   US   02-04-2008  

SYSTEM AND METHOD OF NETWORK DIAGNOSIS

Robert C. Sims

7,975,124   US   04-16-2010  

SYSTEM AND METHOD FOR DISTRIBUTED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

7,984,073   US   06-15-2005  

SYSTEM AND METHOD FOR PROVIDING SERVICE MANAGEMENT IN A DISTRIBUTED DATABASE
SYSTEM

Jack Basiago

8,156,215   US   10-29-2010  

SYSTEM AND METHOD FOR DEVICE MANAGEMENT

Robert M. Griswold, Jr.

8,250,378   US   02-04-2008  

SYSTEM AND METHOD FOR ENABLING ENCRYPTION

Robert C. Sims

8,271,673   US   08-09-2004  

STREAMING METHOD AND SYSTEM FOR FIBRE CHANNEL NETWORK DEVICES

Keith M. Arroyo

8,341,211   US   09-14-2007  

SYSTEM AND METHOD FOR INQUIRY CACHING IN A STORAGE AREA NETWORK

Stephen G. Dale

11/801,809

US 2008/0282265

  US   05-11-2007  

METHOD AND SYSTEM FOR NON-INTRUSIVE MONITORING OF LIBRARY COMPONENTS

Michael R. Foster

12/025,436

US 2009/0198737

  US   02-04-2008  

SYSTEM AND METHOD FOR ARCHIVE VERIFICATION

Robert C. Sims

12/115,218

US 2009/0274300

  US   05-05-2008  

METHOD FOR CONFIGURING THE ENCRYPTION POLICY FOR A FIBRE CHANNEL DEVICE

Patrick S. Tou

12/692,403

US 2010/0182887

  US   01-22-2010  

SYSTEM AND METHOD FOR IDENTIFYING FAILING DRIVES OR MEDIA IN MEDIA LIBRARY

William H. Moody II

 

[Exhibit A to Crossroads License Agreement]

 

 

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor

13/042,209

US 2011/0161584

  US   03-07-2011  

SYSTEM AND METHOD FOR INQUIRY CACHING IN A STORAGE AREA NETWORK

Stephen G. Dale

13/091,877

US 2011/0194451

  US   04-21-2011  

SYSTEM AND METHOD OF NETWORK DIAGNOSIS

Robert C. Sims

13/312,068

US 2012/0079131

  US   12-06-2011  

STREAMING METHOD AND SYSTEM FOR FIBRE CHANNEL NETWORK DEVICES

Keith M. Arroyo

13/430,429

US 2012/0185589

  US   03-26-2012  

MEDIA LIBRARY MONITORING SYSTEM AND METHOD

Robert C. Sims

13/459,720

US 2012/0221597

  US   04-30-2012  

MEDIA LIBRARY MONITORING SYSTEM AND METHOD

Robert C. Sims

13/685,539

US 2013/0080568

  US   11-26-2012  

SYSTEM AND METHOD FOR CACHING INQUIRY DATA ABOUT SEQUENTIAL ACCESS DEVICES

Stephen G. Dale

AU 737205   AU   05-29-1998  

ERROR DETECTION AND RECOVERY FOR SEQUENTIAL ACCESS DEVICES IN A FIBRE CHANNEL
PROTOCOL

Geoffrey B. Hoese

EP 2 526 488   EP   01-18-2011  

SYSTEM AND METHOD FOR IDENTIFYING FAILING DRIVES OR MEDIA IN MEDIA LIBRARY

William H. Moody

12/025,300   US      

DETERMINING, DISPLAYING AND USING TAPE DRIVE SESSION INFORMATION

 

12/201,956   US      

SYSTEM AND METHOD FOR ADJUSTING TO DRIVE SPECIFIC CRITERIA

 

12/888,954   US      

SYSTEM AND METHOD FOR ELIMINATING PERFORMANCE IMPACT OF INFORMATION COLLECTION
FROM MEDIA DRIVES

 

12/861,609   US      

SYSTEM AND METHOD FOR ARCHIVE VERIFICATION ACCORDING TO POLICIES

 

12/861,612   US      

SYSTEM AND METHOD FOR ARCHIVE VERIFICATION USING MULTIPLE ATTEMPTS

 

13/109,192   US      

SYSTEM AND METHOD FOR IMPLEMENTING A NETWORKED FILE SYSTEM UTILIZING A MEDIA
LIBRARY

 

13/267,758   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR OPTIMIZATION OF TAPE PERFORMANCE

 

13/267,763   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR OPTIMIZATION OF TAPE PERFORMANCE
USING DISTRIBUTED FILE COPIES

 

13/267,665   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR TRICKLING DATA TO A HOST

 

13/267,743   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR RETRIEVING A FILE AFTER AN ERROR

 

 

[Exhibit A to Crossroads License Agreement]

 

 

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor 13/451,812   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR A SELF-DESCRIBING TAPE

 

13/847,965   US      

SYSTEM AND METHOD FOR ENHANCING DATA RELIABILITY AND RECOVERING FROM MEDIA
ERRORS

 

13/531,310   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR HOST SYSTEM LTFS AUTO-ADAPTATION

 

13/532,512   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR CONTROLLING FILE MIGRATION IN
ARCHIVING SYSTEMS

 

13/532,518   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR SYNCHRONIZING DATA WRITTEN TO
TAPE AND RECOVERING IN THE CASE OF FAILURE

 

13/485,060   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR RECOVERING STUB FILES

 

13/614,857   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR PARTIALLY SYNCHRONOUS AND
PARTIALLY ASYNCHRONOUS MOUNTS/UNMOUNTS IN A MEDIA LIBRARY

 

13/459,531   US      

SYSTEM AND METHOD FOR USING A MEMORY BUFFER TO STREAM DATA FROM A TAPE TO
MULTIPLE CLIENTS

 

13/480,781   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR TAMPER PROTECTION IN A DATA
STORAGE SYSTEM

 

102 11 606             PCT/US13/038755            

 

[Exhibit A to Crossroads License Agreement]

 

 

 